Citation Nr: 1013394	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to education benefits under Chapter 35 
Dependents' Educational Assistance Program.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service from March 1944 to May 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2008, a 
statement of the case was issued in May 2009, and a 
substantive appeal was received in June 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU) due to his 
service connected disabilities.  Primarily, the Veteran has 
claimed that he is unable to work in his profession as a 
salesman due to his service-connected hearing loss.  The 
Veteran is service-connected for bilateral hearing loss, 
rated as 50 percent disabling; tinnitus, rated as 10 percent 
disabling; and left shoulder injury residuals, rated as 10 
percent disabling.  As the Veteran's hearing loss and 
tinnitus result from a common etiology, the RO considered 
these disabilities as one disability rated as 60 percent 
disabling for purposes of 38 C.F.R. § 4.16.  In turn, the 
Veteran meets the schedular criteria for a TDIU rating.  

However, while the Veteran was afforded a VA examination in 
May 2008 concerning the severity of his service-connected 
hearing loss, the examiner did not offer an opinion on the 
effect of the Veteran's service-connected hearing loss and 
tinnitus on his ability to obtain and retain substantially 
gainful employment.  Therefore, the Board finds that the RO 
should schedule the Veteran for an appropriate VA medical 
examination to ascertain the severity of his service-
connected hearing loss with tinnitus, and their impact on his 
ability to obtain and retain substantially gainful 
employment.  

As the issue of entitlement to education benefits under 
Chapter 35 Dependents' Educational Assistance Program is 
inextricably intertwined with the issue of entitlement to 
TDIU, the RO should reconsider this issue after development 
and reconsideration of the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the severity of his service-
connected hearing loss with tinnitus, and 
their impact on his ability to obtain and 
retain substantially gainful employment.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After reviewing the record and examining 
the Veteran, the examiner should offer an 
opinion on the effect of the Veteran's 
service-connected hearing loss with 
tinnitus on his ability to obtain and 
retain substantially gainful employment.

2.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine if 
entitlement to the issues on appeal is 
warranted.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



